


110 HR 7071 IH: Federal Agency Program Realignment and

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7071
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Sullivan (for
			 himself, Mr. Gingrey,
			 Mr. Kingston,
			 Mr. Broun of Georgia,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Walberg,
			 Ms. Fallin,
			 Mr. Bartlett of Maryland,
			 Mr. Akin, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Rules, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a commission to recommend the elimination or
		  realignment of Federal agencies that are duplicative or perform functions that
		  would be more efficient on a non-Federal level, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Program Realignment and
			 Closure Act.
		2.DefinitionsIn this Act:
			(1)AgencyThe term agency has the
			 meaning given the term Executive agency by section 105 of title 5,
			 United States Code.
			(2)Calendar
			 dayThe term calendar day means a calendar day other
			 than one on which either House is not in session because of an adjournment of
			 more than three days to a date certain.
			(3)ProgramThe
			 term program means a program or office within an agency.
			(4)StateThe term State includes the
			 several States, the District of Columbia, the Commonwealth of Puerto Rico, and
			 the possessions of the United States.
			3.Establishment of
			 Commission
			(a)EstablishmentThere is established the Federal Agency
			 Program Realignment and Closure Commission (in this Act referred to as the
			 Commission).
			(b)Membership
				(1)Number and
			 appointment
					(A)In
			 generalThe Commission shall be composed of 17 members appointed
			 by the President, by and with the advice and consent of the Senate. Not later
			 than 30 days after the date of the enactment of this Act, the President shall
			 transmit to the Senate the nominations for appointment to the
			 Commission.
					(B)ConsultationIn
			 selecting individuals for nominations for appointments to the Commission, the
			 President shall consult with—
						(i)the Speaker of the House of Representatives
			 concerning the appointment of 3 members;
						(ii)the minority leader of the House of
			 Representatives concerning the appointment of 3 members;
						(iii)the majority
			 leader of the Senate concerning the appointment of 3 members; and
						(iv)the
			 minority leader of the Senate concerning the appointment of 3 members.
						(C)Criteria
						(i)Not
			 less than 5 members shall be individuals from the private sector.
						(ii)Two members shall be State Governors who
			 are not of the same political party.
						(iii)Eight members
			 shall be from the Republican Party.
						(iv)Eight members
			 shall be from the Democratic Party.
						(v)One
			 member shall not be affiliated with any political party.
						(D)DesigneesA member described under subparagraph
			 (C)(ii) may designate an individual to serve in the place of the member. Such
			 individual shall be—
						(i)a
			 State official from the same State as the member; or
						(ii)a
			 State Governor who is of the same political party as the member.
						(E)Chairman and vice
			 chairmanAt the time the President nominates individuals for
			 appointment to the Commission under subsection (a), the President shall
			 designate one such individual who shall serve as chairman and one such
			 individual who shall serve as vice chairman. The chairman and vice chairman may
			 not be of the same political party.
					(2)Appointment
			 deadlineMembers shall be
			 appointed not later than 30 days after the date of the enactment of this
			 Act
				(3)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
				(4)RemovalThe President may remove a member from the
			 commission only for good cause.
				(c)Initial
			 MeetingNot later than 60 days after the date of the enactment of
			 this Act or the date on which each member has obtained an appropriate security
			 clearance, whichever is later, the Commission shall hold its first
			 meeting.
			(d)MeetingsThe
			 Commission shall meet at the call of the chairman.
			(e)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(f)Security
			 ClearanceAs a condition of
			 appointment to or employment with the Commission, the members and staff of the
			 Commission shall hold appropriate security clearances for access to any
			 classified briefing, records, and materials that may be reviewed by the
			 Commission or its staff and shall follow the guidance and practices on security
			 under applicable Executive orders and agency directives.
			(g)Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			4.Duties of the
			 Commission
			(a)Evaluation;
			 ReportNot later than 3 years after the date of the initial
			 meeting of the Commission, the Commission shall—
				(1)evaluate each
			 agency and program within agencies using the criteria under subsection (c);
			 and
				(2)submit to the President and Congress a
			 report containing a list including the name of each agency and program the
			 Commission recommends eliminating or realigning.
				(b)Criteria
				(1)Duplicative
			 functionsIf two or more agencies or programs are performing the
			 same function and the function can be consolidated or streamlined into a single
			 agency or program, the Commission shall recommend that the agency or program be
			 realigned.
				(2)State
			 functionsThe Commission shall recommend the elimination of any
			 agency or program that—
					(A)performs a function that is also provided
			 by a State; or
					(B)would be more
			 efficient if performed at the State level.
					(3)Private
			 functionsThe Commission
			 shall recommend the elimination of any agency or program that performs a
			 function that can be more efficiently performed by a private entity.
				5.Elimination or
			 Realignment of Agencies and Programs
			(a)Elimination and
			 RealignmentExcept as
			 provided by subsection (c) or by any other law, the President shall begin the
			 process of eliminating and realigning the agencies and programs recommended by
			 the Commission in the report required under section 4(a) not later than 3 years
			 after the date of the submission of the report. Such elimination and
			 realignment shall be completed not later than 5 years after such date.
			(b)ImplementationIn eliminating or realigning an agency or
			 program recommended by the Commission in the report required under section
			 4(a), the President shall ensure that—
				(1)all orders,
			 grants, contracts, and other determinations or actions of the affected agency
			 or program that are effective as of the day before the date of the elimination
			 or realignment shall be transferred to a relevant Secretary or agency head and
			 shall continue in effect according to their terms unless changed pursuant to
			 law;
				(2)all funds saved by the elimination or
			 realignment of the agency or program shall be deposited in the general fund of
			 the Treasury and shall be dedicated only to deficit reduction and shall not be
			 used as an offset for other spending increases; and
				(3)if the position of an employee of an agency
			 is eliminated as a result of a realignment of a program, the affected agency
			 shall make reasonable efforts to relocate such employee to another position
			 within the agency or within another Federal agency.
				(c)Congressional
			 DisapprovalThe President may
			 not eliminate or realign any agency or program recommended by the Commission in
			 the report required under section 4(a) if a joint resolution is enacted, in
			 accordance with section 9, disapproving such recommendations before the earlier
			 of—
				(1)the end of the
			 45-calendar day period beginning on the date on which the Commission submits
			 such report; or
				(2)the adjournment of
			 Congress sine die for the session during which such report is submitted.
				6.Powers of the
			 Commission
			(a)HearingsFor the purpose of carrying out this Act,
			 the Commission may—
				(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as any member of the Commission
			 considers advisable;
				(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses as any
			 member of the Commission considers advisable; and
				(3)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
				(b)Issuance and
			 Enforcement of Subpoenas
				(1)IssuanceSubpoenas issued under subsection
			 (a)—
					(A)may be issued only
			 by a majority vote of the Commission;
					(B)shall bear the
			 signature of the chairman of the Commission; and
					(C)shall be served by
			 any person or class of persons designated by the Commission for that
			 purpose.
					(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(c)Technical
			 Assistance and Information From Federal Agencies
				(1)Technical
			 assistanceUpon the request
			 of the Commission, the head of a Federal department or agency shall provide
			 such technical assistance to the Commission as the Commission determines to be
			 necessary to carry out its duties.
				(2)InformationThe
			 Commission may secure directly from any Federal department or agency such
			 information as the Commission considers necessary to carry out this Act. Upon
			 request of the chairman of the Commission, the head of such department or
			 agency shall furnish such information to the Commission.
				(d)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			7.Commission
			 personnel matters
			(a)Compensation of
			 Members
				(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
				(2)Federal officers
			 or employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
				(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationUpon
			 the approval of the chairman, the executive director may fix the compensation
			 of the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 maximum rate payable for a position at GS–15 of the General Schedule under
			 section 5332 of such title.
				(3)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesThe chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			8.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 report under section 4(a).
		9.Congressional
			 consideration of proposals to eliminate certain agencies and programs
			(a)DefinitionsIn
			 this section, the term joint resolution means only a joint
			 resolution—
				(1)which does not
			 have a preamble;
				(2)the matter after
			 the resolving clause of which is as follows: That the Congress hereby
			 disapproves the recommendations submitted to Congress by the Federal Agency
			 Program Realignment and Closure Commission pursuant to section 9 of the Federal
			 Agency Program Realignment and Closure Act.; and
				(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 Federal Agency Program Realignment and Closure Commission.
				(b)Introduction;
			 Referral; and Report or Discharge
				(1)IntroductionOn
			 the first calendar day on which both Houses are in session, on or immediately
			 following the date on which a report is submitted to Congress under section
			 4(a), a joint resolution shall be introduced (by request)—
					(A)in the Senate by
			 the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
					(B)in the House of
			 Representatives by the Speaker of the House of Representatives, for himself and
			 the minority leader of the House of Representatives, or by Members of the House
			 of Representatives designated by the Speaker and minority leader of the House
			 of Representatives.
					(2)ReferralA joint resolution that is introduced in
			 the House of Representatives shall be referred to the Committee on Oversight
			 and Government Reform. A joint resolution that is introduced in the Senate
			 shall be referred to the Committee on Governmental Affairs. The committee to
			 which such joint resolution is referred may only either recommend passage or
			 recommend against passage when reporting such joint resolution.
				(3)Report or
			 dischargeIf a committee to
			 which a joint resolution is referred has not reported such resolution by the
			 end of the 15th calendar day after the date of the introduction of such joint
			 resolution, such committee shall be immediately discharged from further
			 consideration of such joint resolution, and upon being reported or discharged
			 from the committee, such joint resolution shall be placed on the appropriate
			 calendar.
				(c)Floor
			 Consideration
				(1)In
			 generalWhen the committee to
			 which a joint resolution is referred has reported, or has been discharged under
			 subsection (b)(3), it is at any time thereafter in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the joint
			 resolution, and all points of order against the joint resolution (and against
			 consideration of the joint resolution) are waived. The motion is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, or to a motion to
			 postpone, or to a motion to proceed to the consideration of other business. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the joint
			 resolution is agreed to, the joint resolution shall remain the unfinished
			 business of the respective House until disposed of.
				(2)AmendmentsA joint resolution may not be amended in
			 the Senate or the House of Representatives.
				(3)DebateDebate on the joint resolution, and on all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 10 hours, which shall be divided equally between those favoring and
			 those opposing the resolution. A motion further to limit debate is in order and
			 not debatable. An amendment to, or a motion to postpone, or a motion to proceed
			 to the consideration of other business, or a motion to recommit the joint
			 resolution is not in order. A motion to reconsider the vote by which the joint
			 resolution is agreed to or disagreed to is not in order.
				(4)Vote on final
			 passageImmediately following
			 the conclusion of the debate on a joint resolution, and a single quorum call at
			 the conclusion of the debate if requested in accordance with the rules of the
			 appropriate House, the vote on final passage of the joint resolution shall
			 occur.
				(5)Rulings of the
			 chair on procedureAppeals
			 from the decisions of the Chair relating to the application of the rules of the
			 Senate or the House of Representatives, as the case may be, to the procedure
			 relating to a joint resolution shall be decided without debate.
				(d)Coordination
			 With Action by Other HouseIf, before the passage by one House of a
			 joint resolution of that House, that House receives from the other House a
			 joint resolution, then the following procedures shall apply:
				(1)NonreferralThe joint resolution of the other House
			 shall not be referred to a committee.
				(2)Vote on bill of
			 other houseWith respect to a
			 joint resolution of the House receiving the joint resolution—
					(A)the procedure in that House shall be the
			 same as if no joint resolution had been received from the other House;
			 but
					(B)the vote on final passage shall be on the
			 joint resolution of the other House.
					(e)Rules of the
			 Senate and the House of RepresentativesThis section is enacted
			 by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a joint resolution described in subsection (a), and it supersedes
			 other rules only to the extent that it is inconsistent with such rules;
			 and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				
